EXHIBIT 10.34

 

 Addendum #3 to the Revolving Line of Credit Agreement

 

[$136,600.00]

[09/30/2014]

 

This Addendum to the Revolving Line of Credit Agreement by and between Elite
Data Services, Inc., a Florida Corporation   (the "BORROWER") and Sarah Myers an
Individual ("LENDER") is made and executed as of the date referred to above. An
additional principal sum totaling Eight Thousand Four Hundred and Forty-Two
Dollars and 93/100 ($8,492.93) has been
added to the Revolving Line of Credit Agreement Promissory Note dated September
1, 2013 (the "LOAN AGREEMENT"), bringing the Loan Agreement to a total sum of
One Hundred and Thirty-Six Thousand Six Hundred Dollars ($136,600). The default
date under the Loan Agreement has been extended to April 1, 2015.

 

This Addendum shall be governed by and construed and enforced in accordance with
the laws of Florida. 

 

By:

/s/ Steven Frye 

   

Steven Frye, CEO & President

 

 

By:

/s/ Sarah Myers

   

Sarah Myers, Lender

 

 